DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment dated 01/07/2021 has been received and entered.  By the amendment, claims 1-17 are now pending in the application.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 10-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Iwami, US 2017/0278469, in view of Wang, US 10,049,641.
Claims 1 and 10 are anticipated by Iwami’s figures 1-2, 6 and accompanying text which discloses a display panel comprising: 
. a substrate 10 
. an active area 10a 
. a non-active area 10b and provided with signal lines 11
. a flexible printed circuit board PCB 43a arranged on a first edge of the substrate 10
. source driving chips SD1 having set of pins 111-113 for electrically connecting through the signal lines
. gate chips GD1-GD4 arranged on a second edge and a third edge that located on a first side and a second side of the first edge of the substrate 10, wherein the gate chips respectively connected to different sets of pins through the signal lines (see [0037]).
Iwami, however, does not disclose the source driving chips comprising two sets of pins respectively located on a first side and a second side of a same source driving chip.  Wang does disclose source/gate driving chips X/Y having two set of pins located on two sides of the same driving chips (see fig 2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the Iwami’s driving chip having two set of pins on two sides of the driving chip, as shown by Wang, since it is a common practice in the display art to accurately implement the equal resistance of the transmission lines for transmitting predetermined control signals to driving circuits (see col. 1, ln 60-62).
Re claims 2, 11, 7 and 16, the modification to Iwami does disclose one end of the signal line connected to the gate/source chip, and the other end of the signal line symmetrically connected to the two sets of pins on the first side and the second side of the same source/gate driving chip (see Wang, fig. 2).
Re claims 3 and 12, Iwami does disclose at least two source driving chips SD1-SD4, and each of the signal lines is respectively connected to the pins of the at least two source driving chips (Iwami, fig 1).

Allowable Subject Matter
Claim 9 is allowed.
Claims 4-6, 8, 13-15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297. The examiner can normally be reached 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG T NGUYEN/Primary Examiner, Art Unit 2871